Title: To George Washington from William Dobbs, 15 September 1780
From: Dobbs, William
To: Washington, George


                        

                            
                            Sir
                            Fish Kill 15th September 80
                        
                        I Received Your Excellencys Letter yesterday Evening, and Shall following Strictly its Contents. Capt. Shaw’s
                            is sent off this Morning. I have to request that your Excellency will order Payment to be made as soon as possible,
                            otherwise my family must Suffer, as I Shall be oblidged to borrow wherewith to bear my Expenses to Rhoad Island.
                        If Your Excellency Should have any messages for me, in my absensence from this, Please Direct to Capt. John
                            Harrison of the Quarter Master Generals office, as I dont know who May be here to Act as Deputy. I am with the Greatest
                            Respect Your Excellencys most Hble Servt
                        
                            Willm Dobbs
                        
                        
                            Capt. Shaw is in the same Situation as my Self.
                        


                    